DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed September 13, 2022. Claims 1-3 and 18-20 have been amended. Claim 4 has been cancelled. Claims 1-3 and 5-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (Clark; US Pub No. 2018/0174420 A1) in view of Barfield (US Patent No. 9,402,568 B2).
As per claim 1, Clark teaches an electronic device comprising:
an inertia sensor (paragraph [0051], line 6: inertial sensing);
an atmospheric pressure sensor (paragraph [0051], lines 6-7: altimeter);
a processor operatively connected to the inertia sensor, the atmospheric pressure sensor, and a memory (Fig. 4, Processor 3210, Inertial Sensor Accelerometer 3220, Altimeter 3270, ROM 3250); and
the memory operatively connected to the processor (paragraph [0073]),
wherein the memory is configured to store instructions which, when executed, cause the processor to (paragraph [0073]):
acquire acceleration sensing data from the inertia sensor and atmospheric pressure sensing data from the atmospheric pressure sensor (paragraph [0070], lines 9-10; paragraph [0072], lines 5-7)…
sense whether the electronic device has fallen based on the acceleration sensing data and the atmospheric pressure sensing data (Fig. 3, FM Communicator 115: electronic device; paragraph [0049], lines 1-9; paragraph [0051], lines 1-7); and
determine whether a user has fallen… when it is determined that the electronic device has fallen (paragraph [0050], lines 11-15; paragraph [0051], lines 1-10).
Clark does not expressly teach extract a gravity direction feature from the acceleration sensing data;
sense the occurrence of movement of the electronic device with a direction of gravity, with reference to a peak of the gravity direction feature… based on the extracted gravity direction feature.
Barfield teaches extract a gravity direction feature from the acceleration sensing data (col. 12, lines 16-20 & 21-28);
sense the occurrence of movement of the electronic device with a direction of gravity, with reference to a peak of the gravity direction feature (col. 7, lines 41-44; col. 8, lines 24-27)… based on the extracted gravity direction feature (col. 12, lines 16-20 & 21-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement extracting a gravity direction feature and referencing a peak of the gravity direction feature as taught by Barfield, since Barfield states in col. 7, lines 41-44; col. 8, lines 24-27 that such a modification would result in identifying a movement signature which corresponds to a fall.
As per claim 5, Clark teaches the electronic device of claim 1, wherein the instructions further cause the processor to:
obtain an acceleration magnitude from the acceleration sensing data (paragraph [0052], lines 7-8: acceleration vector magnitude).
Clark does not expressly teach detect a gravity-free section, based on the acceleration magnitude; and
determine whether the user has fallen based on the gravity-free section.
Barfield teaches detect a gravity-free section, based on the acceleration magnitude (col. 10, lines 10-14 & 26-30); and
determine whether the user has fallen based on the gravity-free section (col. 10, lines 26-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the zeroGflag as taught by Barfield, since Barfield states in column 10, lines 26-33 that such a modification would result in determining whether or not a free-fall condition exists.
As per claim 6, Clark in view of Barfield further teaches the electronic device of claim 5, wherein the instructions further cause the processor to:
determine that the electronic device has fallen when the gravity-free section has a value exceeding a section threshold (Barfield, col. 10, lines 26-33: zeroGflag); and
determine that the user has had a fall accident when the gravity-free section has a value less than or equal to the section threshold (Barfield, col. 10, lines 26-33: zeroGflag).
As per claim 7, Clark in view of Barfield further teaches the electronic device of claim 1, wherein the instructions further cause the processor to:
obtain an acceleration magnitude from the acceleration sensing data (Clark, paragraph [0052], lines 7-8: acceleration vector magnitude);
identify an impact timepoint, based on the acceleration magnitude (Clark, paragraph [0053], lines 1-4);
extract gravity direction features based on the impact timepoint (Clark, paragraphs [0052] & [0053]);
calculate a difference value between the gravity direction features (Clark, paragraphs [0052] & [0053]); and
determine whether the user has fallen based on the difference value (Clark, paragraphs [0052] & [0053]).
As per claim 8, Clark teaches the electronic device of claim 7.
Clark does not expressly teach wherein the instructions further cause the processor to:
determine that the electronic device has fallen when the difference value is less than or equal to a threshold; and
determine that the user has had a fall accident when the difference value exceeds the threshold.
Barfield teaches wherein the instructions further cause the processor to:
determine that the electronic device has fallen when the difference value is less than or equal to a threshold (col. 3, lines 65-67); and
determine that the user has had a fall accident when the difference value exceeds the threshold (col. 4, lines 8-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data analysis as taught by Barfield, in order to accurately determine a free-fall occurrence based upon a set of detected data.
As per claim 9, Clark teaches the electronic device of claim 1, wherein the instructions further cause the processor to:
determine an impact timepoint based on the acceleration sensing data (paragraph [0053], lines 1-4);
calculate position information for a pre-impact time based on the impact timepoint (paragraph [0091], lines 1-5);
calculate an amount of atmospheric pressure variation for a post-impact time, based on the impact timepoint (paragraph [0053], lines 1-8: impact timepoint; paragraph [0075], lines 1-9: atmospheric pressure variation); and
determine that the electronic device has fallen when each of the position information and the amount of atmospheric pressure variation has a value (paragraph [0010], lines 15-21: determining a fall condition based on altitude data and position data; paragraph [0051], lines 1-4: thresholds for determining a fall condition).
Clark does not expressly teach has a value exceeding a configured threshold.
Barfield teaches has a value exceeding a configured threshold (col. 6, lines 41-47: position; col. 16, lines 5-10: exceeding threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data analysis as taught by Barfield, in order to accurately determine a free-fall occurrence based upon a set of detected data.
As per claim 10, Clark in view of Barfield further teaches the electronic device of claim 9, wherein the instructions further cause the processor to determine that the user has had a fall accident when the position information or the amount of atmospheric pressure variation has a value less than or equal to the configured threshold (Barfield, col. 17, lines 49-53).
As per claim 11, Clark teaches the electronic device of claim 1, wherein the instructions further cause the processor to:
determine an impact timepoint based on the acceleration sensing data (paragraph [0053], lines 1-4);
divide a post-impact time into segments based on the impact timepoint (paragraph [0053]);
calculate acceleration distribution for each segment and count a number of segments having the acceleration distribution having a value greater than or equal to a configured threshold (paragraph [0053]);
calculate a degree of atmospheric pressure variation for the post-impact time and count a number of valleys of the degree of atmospheric pressure variation (paragraphs [0063] & [0069]).
Clark does not expressly teach and
determine that the electronic device has fallen when the counted number of segments exceeds a distribution reference value and the counted number of valleys exceeds a valley reference value.
Barfield teaches and
determine that the electronic device has fallen when the counted number of segments exceeds a distribution reference value and the counted number of valleys exceeds a valley reference value (Fig. 6, col. 17, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement signal graphing as taught by Barfield, since Barfield states in column 16, lines 66-67 that such a modification would result in differentiating between false positives and actual falls.
As per claim 12, Clark in view of Barfield further teaches the electronic device of claim 11, wherein the instructions further cause the processor to:
calculate an average acceleration distribution for the post-impact time (Clark, paragraph [0053]); and
determine that the electronic device has fallen when the average acceleration distribution has a value exceeding the configured threshold (Clark, paragraph [0053]), the counted number of segments exceeds the distribution reference value, and the counted number of valleys exceeds the valley reference value (Barfield, Fig. 6, col. 17, lines 1-12).
As per claim 13, Clark in view of Barfield further teaches the electronic device of claim 11, wherein the instructions further cause the processor to determine that the user has had a fall accident when the counted number of segments is less than or equal to the distribution reference value, or the counted number of valleys is less than or equal to the valley reference value (Barfield, Fig. 6, col. 16, lines 66-67; col. 17, lines 1-12).
As per claim 14, Clark in view of Barfield further teaches the electronic device of claim 13, wherein the instructions further cause the processor to:
calculate an average acceleration distribution for the post-impact time (Clark, paragraph [0051], lines 1-4; paragraph [0053]); and
determine that the user has had a fall accident when the average acceleration distribution has a value less than or equal to the configured threshold (Clark, paragraph [0051], lines 1-4; paragraph [0053]), the counted number of segments is less than or equal to the distribution reference value, or the counted number of valleys is less than or equal to the valley reference value (Barfield, Fig. 6, col. 16, lines 66-67; col. 17, lines 1-12).
As per claim 15, Clark in view of Barfield further teaches the electronic device of claim 1, further comprising:
a display;
a speaker; or
a vibration module (Clark, paragraph [0066], lines 5-8),
wherein the instructions are configured to provide a notification related to a fall accident through at least one of the display, the speaker, and the vibration module when a situation is determined to be a fall accident (Clark, paragraph [0066], lines 9-11).
As per claim 16, Clark in view of Barfield further teaches the electronic device of claim 15, wherein the instructions are further configured to:
detect whether the electronic device moves after providing the notification (Clark, paragraph [0053]: period of inactivity); and
provide different user interfaces based on a result of the detection of whether the electronic device moves (Clark, paragraphs [0053] & [0063]: user moves and initiates/cancel a personal emergency alert).
As per claim 17, Clark in view of Barfield further teaches the electronic device of claim 1, wherein the electronic device is a wearable device (Clark, Fig. 1, Fall Monitoring (FM) Communicator 115).
As per claim 18, (see rejection of claim 1 above) an operation method of an electronic device, the method comprising:
acquiring acceleration sensing data from an inertia sensor included in the electronic device and atmospheric pressure sensing data from an atmospheric pressure sensor included in the electronic device;
extracting a gravity direction feature from the acceleration sensing data;
sensing occurrence of movement of the electronic device with a direction of gravity, with reference to a peak of the gravity direction feature;
sensing whether the electronic device has fallen based on the acceleration sensing data and the atmospheric pressure sensing data; and
determining whether a user has fallen based on the extracted gravity direction feature, .


Claim(s) 2, 3, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Barfield, and further in view of Matsumura et al. (Matsumura; US Pub No. 2016/0147965 A1).
As per claim 2, Clark in view of Barfield teaches the electronic device of claim 1, wherein the instructions further cause the processor to:

Clark in view of Barfield does not expressly teach obtain an atmospheric pressure varying velocity or a maximum amount of atmospheric pressure variation from the atmospheric pressure sensing data; and
sense whether the electronic device has fallen, 
Matsumura teaches obtain an atmospheric pressure varying velocity or a maximum amount of atmospheric pressure variation from the atmospheric pressure sensing data (paragraph [0093], lines 1-14); and
sense whether the electronic device has fallen, (paragraph [0093], lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the atmospheric pressure sensor as taught by Matsumura, since Matsumura states in paragraph [0093] that such a modification would result in detecting whether or not a patient has fallen.
As per claim 3, Clark in view of Barfield, and further in view of Matsumura, further teaches the electronic device of claim 1, wherein the instructions further cause the processor to confirm that the electronic device has fallen based on the extracted gravity direction feature (Clark, paragraph [0052], lines 7-9: Earth’s gravitational acceleration, g, removed), when the electronic device moves with the direction of gravity (Clark, paragraph [0101], lines 1-8: acceleration experienced due to Earth’s gravity), the atmospheric pressure varying velocity exceeds a velocity threshold (Clark, paragraph [0051], lines 1-4; paragraph [0053], lines 1-5; Matsumura, paragraph [0093], lines 15-19: varying velocity), and the maximum amount of atmospheric pressure variation exceeds a variation threshold (Clark, paragraph [0051], lines 1-4; Matsumura, paragraph [0093], lines 1-14: atmospheric pressure).
As per claim 19, (see rejection of claim 2 above) the method of claim 18, wherein sensing whether the electronic device has fallen comprises:

obtaining an atmospheric pressure varying velocity or a maximum amount of atmospheric pressure variation from the atmospheric pressure sensing data; and 
sensing whether the electronic device has fallen based on at least one of 
As per claim 20, (see rejection of claim 3 above) the method of claim 19, wherein sensing whether the electronic device has fallen comprises: 
confirming that the electronic device has fallen based on the extracted gravity direction feature, when the electronic device moves with the direction of gravity, the atmospheric pressure varying velocity exceeds a velocity threshold, and the maximum amount of atmospheric pressure variation exceeds a variation threshold. 

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684